Citation Nr: 1113590	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  09-48 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active duty from July 1964 to September 1967.

The Veteran's diabetes claim was initially received in January 2007.  In April 2007, his claim, based on herbicide exposure, was stayed pending the outcome of Haas v. Nicholson, 20 Vet. App. 257 (2006).  Haas has been decided, the stay has been lifted, and the Board will proceed with an adjudication of the appeal.  See Haas v. Peake, 525 F.3d 1168, 1187-94 (Fed. Cir. 2008).

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.    

In June 2010, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) via videoconference.   A copy of the hearing transcript is of record and has been reviewed.


FINDINGS OF FACT

1.  The Veteran did not set foot in the Republic of Vietnam during service and is thus not presumed exposed to herbicides, including Agent Orange.

2.  Type II diabetes mellitus was not manifest in service or within one year of separation, and is not attributable to service, including claimed herbicide exposure.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board notes that VCAA notice requirements were satisfied by virtue of a March 2009 letter sent to the Veteran prior to initial unfavorable decision on appeal.  This letter informed him of what evidence was required to substantiate the claim, and of his and VA's respective duties for obtaining evidence.  In a May 2009 letter, VA advised the Veteran as to how disability ratings and effective dates are assigned.  Thereafter, the claim was readjudicated by way of a statement of the case in October 2009.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims folder contains service treatment records, VA medical evidence, and the Veteran's contentions.  The Veteran was afforded the opportunity to testify at a personal hearing.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to this claim.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  In McClendon v. Nicholson, 20 Vet App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  

The Veteran's service treatment records are negative for any complaints or treatment suggesting diabetes.  Further, the Board finds that there is no credible lay or medical evidence suggesting that diabetes had its onset in service, and no competent evidence otherwise showing that his diabetes is related to any incident of service, to include any herbicide exposure.  As will be discussed below, the possibility of a relationship between his service and diabetes, diagnosed decades thereafter, is beyond the competence of the Veteran, as a lay person.  Thus, his own contentions in that regard are not probative, and cannot serve to suggest an association to service so as to satisfy the requirements of McLendon.  Accordingly, a VA examination is not warranted.

Further, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2010) requires that the AVLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the June 2010 hearing, the AVLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the diabetes claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.



Legal Criteria - Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed.Cir.1996).

Analysis

The Veteran is currently diagnosed with type II diabetes mellitus.  His primary contention is that such disability is due to herbicide exposure in Vietnam.  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.307(a)(6)(iii) provides that service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of section 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008).

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See Notice, 72 Fed. Reg. 32,395 (2007).

Given the Veteran's contentions, the RO, in March 2009, requested that the National Personnel Records Center (NPRC) furnish any dates of Vietnam service for the Veteran.  In the following month, NPRC indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam.  Also, his service personnel records were forwarded and associated with the claims folder.  These records show that the Veteran served aboard the USS Rowan and USS Saint Paul, and was the recipient of a National Defense Service Medal, a Vietnam Campaign Medal with Device, and a Vietnam Service Medal with 3 bronze stars.  Although his service made him eligible to receive these medals, this fact, in and of itself is not determinative of Vietnam service.  Further, in reference to the Vietnam Service Medal, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed.

More importantly, the Veteran himself testified at his June 2010 hearing before the undersigned that he never actually set foot in Vietnam.  Rather, he testified that he served aboard ship, about a mile from land, and there is an absence of corroborating evidence of exposure to herbicides offshore.  Accordingly, exposure to herbicides during service in Vietnam may not be presumed.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Review of the record shows that there is no evidence of diabetes mellitus during service.  The Veteran's service treatment records show no complaints, diagnoses, or treatment for diabetes mellitus.   

Diabetes is not shown within the first post-service year, nor is it contended otherwise.  In fact, the Veteran testified that he was first diagnosed with diabetes mellitus in 1995, which is almost three decades following his service discharge.  VA treatment notes dated from 2007, forward confirm a diagnosis of type II diabetes mellitus.  There is also no competent medical evidence that associates his diabetes to any incident of service. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record reflects that the Veteran is diagnosed with type II diabetes, it does not contain competent evidence relating such disability to any injury or disease in service, or to claimed herbicide exposure.  The Board has duly considered the Veteran's statements that his diabetes is related to service, to include herbicide exposure therein.  However, as discussed, the Board finds that the etiology of his diabetes is far too complex a medical question to lend itself to the opinion of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the foregoing reasons and bases, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for type II diabetes mellitus and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the claim must be denied.


ORDER


Service connection for type II diabetes mellitus, to include as due to claimed herbicide exposure, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


